204 S.W.3d 754 (2006)
STATE of Missouri, Respondent,
v.
Miguel M. VACA, Appellant.
No. WD 65181.
Missouri Court of Appeals, Western District.
November 7, 2006.
Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Miguel M. Vaca appeals his convictions on two charges of first degree robbery pursuant to Section 569.020, one charge of attempted first degree robbery pursuant to Section 564.011, one count of assault in the second degree pursuant to Section 565.060, and three counts of armed criminal action pursuant to Section 571.015. Vaca was sentenced to a total of life plus 102 years. On appeal, Vaca claims the trial court erred in denying his motion for a mistrial or, in the alternative, his motion to strike expert testimony regarding ink analysis. Vaca's point of error is without merit and the judgment of the trial court is affirmed pursuant to Rule 30.25(b).